                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

UNITED STATES OF AMERICA,
       Petitioner,
v.                                                                 Case No. 8:14-cr-477-T-36AEP
CARLOS GUERRERO DELIRA,
       Respondent.
________________________________/

                                             ORDER

       This matter comes before the Court on Petitioner's Motion to Reduce Sentence (Doc. 237) and

Motion to Modify and Reduce Sentence (Doc. 238). In its January 25, 2017 Order, the Court granted

Petitioner 21 days to advise the Court whether he wished to have his motions 1) treated as motions

to reduce sentence, pursuant to Rule 35, Fed. R. Crim. P.; 2) recharacterized as an application under

28 U.S.C. § 2255; or 3) withdrawn (Doc. 243 at 2-3). Petitioner did not respond to the Order, and

thereafter filed an additional motion seeking a reduction of his sentence (Doc. 252). The most recent

motion supersedes the prior motions.

       Accordingly, it is now ORDERED that Petitioner's Motion to Reduce Sentence (Doc. 237),

Motion to Modify and Reduce Sentence (Doc. 238) and Motion to Modify and Reduce Sentence (Doc

242) are DENIED as moot and/or without merit, as Defendant was sentenced to the statutory

mandatory minimum sentence.

       DONE AND ORDERED in Tampa, Florida, this 28th day of May 2019.
Copies to:
Carlos Guerrero Delira
Counsel of Record




                         2
